          Case 5:18-cr-00353-FJS Document 49 Filed 11/13/18 Page 1 of 2
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

                                                               )
UNITED STATES OF AMERICA,                                      )
                                       Plaintiff,              )    Criminal Action No.: 5:18-cr-353
                   against                                     )
                                                               )
DAVON SULLIVAN,                                                )
                                       Defendant.              )
                                                               )


               The Defendant, DAVON SULLIVAN, through his attorney, Wallace Van C. Auser

III, gives this response to the Government’s motion for a protective order with regards to the

discovery in the above matter. The Government requests a limitation on material designated

protective material which can only be disseminated among the defense team absent an order of the

court and written material may not be left with any incarcerated defendant. I join in with the other

defendants who have made responses opposing the motion.

               Davon Sullivan is being held in the Delaware County Jail. I saw him on November

8, 2018. It took about 5.5 hours in travel time plus the time I spent with him. Not allowing me to

leave any material with my client imposes a burden on the attorney-client relationship and causes

greater expense to the CJA funds in view of the necessity of having to go over the material with the

client rather than leave copies with him initially. It would be more efficient to provide him with

material he can review before we speak. There are limited times during the work day when I can

speak with my client at the jail. If I am not allowed to send material to him or leave material with

him, it will be difficult to work within the times available to visit with my client.

               The Government has only made a conclusory allegation about the possibility of harm

to witnesses. It has not alleged any specific facts to substantiate its request and of the harm it

alleges. Therefore, it has not met its burden of proof.

               Lastly, it is unclear how providing the information to an incarcerated defendant, but

just not leaving written material with him, would prevent information about a witness from being

disseminated verbally or otherwise.
          Case 5:18-cr-00353-FJS Document 49 Filed 11/13/18 Page 2 of 2
                                           CONCLUSION

               The Government has not provided sufficient proof for the relief requested. Further,

the relief requested would violate his rights to due process and effective assistance of counsel and to

equal protection of the laws.

               The motion of the Government should be denied in all respects.

Dated: November 13, 2018

                                                      Respectfully submitted,



                                                       /s/ Wallace Van C. Auser III
                                                      WALLACE VAN C. AUSER III
                                                      Bar Roll No.: 512372
                                                      Attorney for Defendant, Davon Sullivan
                                                      226 Oneida Street
                                                      P.O. Box 549
                                                      Fulton, NY 13069
                                                      sumnerauser@cnymail.com
                                                      (315) 592-4241




                                                  2
